Citation Nr: 1400885	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a bilateral hearing loss, to include timeliness of the appeal.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions by the RO.

In February 2013, the Board denied the claim of service connection for diabetes mellitus, to include as secondary to herbicide exposure, and remanded the claim of service connection for a bilateral hearing loss disability, to include the matter of timeliness of the appeal.  

The decision was vacated by the Board in July 2013 because a request to reschedule a Board hearing was not forwarded to the Board until after the February 2013 decision.  

In an August 2013 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The claim for an increased rating for tinnitus in excess of 10 percent has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


Timeliness of Appeal for Service Connection for Bilateral Hearing Loss

In a December 12, 2008 rating decision, the Veteran was denied service connection for bilateral hearing loss.  He was notified of the decision on December 15, 2008.  In February 2009, the RO received the Veteran's timely Notice of Disagreement to the December 2008 rating decision.  

In April 2009, the Veteran was furnished with a Statement of the Case, and in March 2012, the Veteran informed the RO that he wished to continue his appeal as to the claim of service-connected for hearing loss.

In a March 2013 Supplemental Statement of the Case, the RO found that the Veteran's Substantive Appeal was untimely because it was received on March 2012, more than 60 days after the issuance of the April 2009 Statement of the Case, and more than one year after the December 2008 rating decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.302(b) (2013).

That notwithstanding, on March 13, 2012, the RO sent a letter to the Veteran requesting clarification as to whether he wanted to continue his appeal for service connection for hearing loss.  The March 2012 letter informed the Veteran that, if he did not respond to the letter within 30 days, the RO would consider the issue of service connection for hearing loss closed and new and material evidence would be required to reopen the claim.  

Thereafter, on March 28, 2012, and within 30 days of the March 13, 2012 letter, the Veteran submitted a statement notifying the RO that he wished to continue his appeal as to the claim of service connection for bilateral hearing loss.  

A Substantive Appeal is not a jurisdictional requirement.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Id.  

Here, the Board finds that the Veteran's March 2012 response to the RO's clarification letter suggests that both the RO and the Veteran were unclear as to what issues were currently on appeal.  

As such, in the interest of judicial economy and to provide the Veteran every consideration, the Board waives timeliness of filing the substantive appeal.  Accordingly, question as to timeliness of filing the Substantive Appeal is deemed to have been waived.  

The issue of service connection for bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In-service exposure to herbicides to include Agent Orange during the Veteran's period of active duty is not demonstrated.  .  

2.  The Veteran is not shown to have manifested complaints or findings referable to diabetes mellitus in service or for many years thereafter.  

3.  The currently demonstrated diabetes mellitus, type II is not shown to be due to herbicide exposure or another event or incident of the Veteran's period of active service. 


CONCLUSION OF LAW

The Veteran's disability manifested by type II diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Diabetes Mellitus 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The condition of diabetes mellitus is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions at 38 C.F.R. § 3.303(b) apply to that disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a) (6) (iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 
38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops type II diabetes mellitus.

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of the Republic of Vietnam during the Vietnam War.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  

Service aboard such a ship that anchored in an open deep-water harbor, such as Da Nang or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10k. 

To the extent that the Veteran contends that his diabetes mellitus is a result of his exposure to Agent Orange in Vietnam, the evidence is found to preponderate against the claim. 

While the evidence of record shows that the Veteran has type II diabetes mellitus which is one of the specific diseases listed in 38 C.F.R. § 3.309(e), the Board finds that the Veteran did not serve in the Republic of Vietnam under the above interpretation of the statute and regulation.  

The Veteran served on the USS Constellation which was in the official waters of the Republic of Vietnam on occasions in 1964. Even if the ship was docked in the manner required, however, the fact that the Veteran did not go ashore precludes benefits based on presumptive exposure to herbicides.  

The Veteran does not assert, and the evidence is devoid of a showing, that he actually set foot in the Republic of Vietnam. Rather, he relates his exposure to herbicides to loading military equipment and supplies.  Therefore, service connection is not warranted as due to presumed exposure to herbicides during service.  See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

The Board also finds that service connection for diabetes mellitus is not otherwise warranted.  To that end, the service treatment records are negative for complaints, findings, or diagnoses referable to diabetes mellitus.  Diabetes mellitus was not shown within a year of separation from active duty.  

Rather, the post-service medical evidence reflects that the Veteran was diagnosed with diabetes mellitus around 1992, more than two decades after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim of service connection. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

As noted, the Veteran argues his diabetes mellitus is related to service to include exposure to herbicides.  He contends he was exposed to herbicides in service while loading supplies that had been in Vietnam.  To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, such evidence must fail.  His pleadings alone cannot service to establish that he had any actual exposure to herbicides incident to those identified duties during service.  Merely asserting that he loaded supplies and equipment that had been in Vietnam lacks specificity sufficient to permit a finding that he had any contact with Agent Orange in connection with his duties.  The Veteran's testimony to this extent is not competent or supported by any medical or scientific evidence to show a causal link between this specific event and the development of diabetes mellitus. 

The Board acknowledges that the Veteran has submitted literature on contamination of aircraft carriers.  The articles, however, are not specific to the Veteran's case or based on the Veteran's particular history and circumstances in service.  

The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Here, crucially, the article is general in nature and do not specifically relate to the facts and circumstances surrounding this particular case.  

Moreover, it is well to observe that the Secretary of the Department of Veterans Affairs has specifically found, following a review of a report issued by the National Academy of Science, that there is insufficient evidence to determine whether blue water veterans were exposed to Agent Orange associated herbicides during the Vietnam War.  77 Fed.Reg. 76170 (Dec. 26, 2012).

On review, the more probative evidence is against a finding that the Veteran's diabetes mellitus is related to active service or events therein.  In making this determination, the Board acknowledges the Veteran's contentions, but notes that as a lay person, he is not competent to render an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board finds that the claim of service connection for diabetes mellitus must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent and probative evidence preponderates against the claim of service connection for diabetes mellitus type II, that doctrine may not be favorably applied.  38 U.S.C.A. § 5107(b).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2008.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the RO has obtained service treatment records, VA treatment records, private treatment records, and the Veteran's statements. 

The Board acknowledges that the Veteran has not been afforded VA medical examination with respect to the service connection claim for diabetes mellitus; however, the Board finds that a VA examination is not necessary to decide that claim.  

In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.

The Board has reviewed all the evidence of record and finds that the weight of the facts is against a finding that an event, injury, or disease occurred in service which caused the Veteran's diabetes mellitus.  The Veteran has also not been found to have been exposed to herbicides while serving on the USS Constellation.  

Further, there is no indication that the Veteran's diabetes mellitus is associated with another event or incident of his service.  As such, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

For these reasons, the duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Significantly, neither the Veteran nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for type II diabetes mellitus to include as secondary to herbicide exposure is denied.



REMAND

The Veteran was afforded a VA examination in October 2008 to assist in determining the nature and likely etiology of the claimed hearing loss.  During the evaluation, the Veteran reported that his hearing loss began in service in 1964.  The October 2008 examiner diagnosed the Veteran with severe, bilateral sensorineural hearing loss.  As to the etiology of the hearing loss, the examiner opined that the Veteran's hearing loss was less likely than not due to service as there was no significant shift in hearing while the Veteran was in service. 

The Board finds the October 2008 VA medical opinion to be inadequate.  Specifically, the VA examiner failed to discuss a July 26, 1964 service treatment record which revealed that the Veteran was seen for an "ear problem" and reported that he could not hear.  

Further, the VA examiner failed to discuss the Veteran's contentions that his hearing loss symptoms have been continuous since service separation, beginning in 1964, which happened to be the same year as the service treatment record demonstrating an ear problem.  

For these reasons, the Board finds that the Veteran is entitled to a new examination for the purpose of determining the etiology of the Veteran's hearing loss.

Further, the last VA treatment record is dated April 15, 2008 from the American Lake VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, this remaining matter is REMANDED for the following actions:

1.  The RO should take appropriate steps to obtain copies of any updated VA treatment records from the American Lake VAMC from April 16, 2008 to the present and associate them with the claims file or Virtual VA electronic claims file. 

2.  Then, the RO should have the Veteran scheduled for a VA audiological examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hearing loss disability had its clinical onset during service or otherwise is due to the exposure to excessive and harmful noise levels incident to his duties performed during his period of active service.  (Note: the examiner should specifically address the July 26, 1964 service treatment record which revealed that the Veteran was seen for an "ear problem" and the Veteran's contentions of continuous hearing loss symptoms since service).  

The claims files should be made available for review of pertinent documents therein, and the examination report should reflect that such review occurred.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


